Citation Nr: 0003424	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-41 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a right 
knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty for training from June to 
November 1975.  

This appeal arises from a rating decision of May 1993 from 
the St. Petersburg, Florida, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board) and in a February 1997 decision, the Board 
denied entitlement to an increased rating for a right knee 
disability.  The veteran appealed the Board's decision to the 
U.S. Court of Veterans Appeals (now U.S. Court of Appeals for 
Veterans Claims) (Court).  In a June 1998 Order that was 
based on a joint motion for remand, the Board's February 1997 
decision was vacated and the case was remanded to the Board 
for further consideration.  In a January 1999 decision, the 
Board remanded the case to the RO for further evidentiary 
development and adjudication.  The case has been returned to 
the Board for consideration.


FINDINGS OF FACT

1.  The claim is plausible, and sufficient evidence for an 
equitable disposition of the claim has been developed.

2.  There is no evidence of ankylosis of the right knee.

3.  There is no subluxation or instability of the knee.

4.  None of the medical evidence of record shows that there 
is dislocation of the semilunar cartilage.

5.  All right knee flexion values are greater than 45 
degrees, and, since 1992, only one has been less than 60 
degrees.

6.  All right knee extension values are from zero to 5 
degrees.

7.  There is x-ray evidence of arthritis.

8.  Motion of the right knee was less than full.

9.  There was pain on motion and use of the right knee.

10.  There is no evidence that the service-connected right 
knee disability has caused repeated hospitalizations, marked 
interference with employment, or otherwise rendered 
application of the regular schedular standards impractical.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5256, 5287, 5258, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Private hospital and medical records, dated from August 1992 
through November 1992, note the veteran underwent surgery for 
internal derangement of the right knee.  The postoperative 
diagnosis was chondromalacia medial femoral condyle and 
synovial overgrowth on the anterior aspect of the medial 
meniscus.  An October 1992 entry indicates that the knee was 
better but not symptom free.  The veteran was seen for follow 
up treatment through November 1992.  

September 1992 to December 1992 Department of Veterans 
Affairs (VA) clinical records note treatment and physical 
therapy for the right knee.  An October 1992 VA consultation 
report indicates the veteran ambulated with a mildly antalgic 
gait.  The right knee appeared swollen compared with the 
left.  There was full extension of the right knee and flexion 
was to 95 degrees.  No crepitus was palpated on movement.  
The impression was internal derangement of the right knee.  A 
November 1992 VA physical therapy evaluation indicates that 
there was warmth and effusion of the right knee, and 
tenderness of the right anterior-medial femoral condyle.  
Manual muscle test flexion and extension was 5/5.  Active 
range of motion of the right knee was flexion to 125 degrees 
with pain and extension to 5 degrees.  

A December 11, 1992, VA clinical record indicates that range 
of motion of the right knee was from 0 to 135 degrees.  
Neurovascular was intact and varus/valgus anterior drawer was 
stable.  There was no medial or lateral [illegible], no 
effusion, and moderate patellar crepitation without 
apprehension.  The assessment was medial femoral 
chondromalacia.  A December 15, 1992, report of VA x-rays 
shows an impression of degenerative osteoarthritis of the 
right knee.

The report of a December 17, 1992, VA examination notes the 
veteran was able to flex his right leg to 50 degrees but 
could not raise it any longer due to pain in the knee.  The 
measurement above the patella on both sides was 17 inches and 
at the level of the kneecap it was 17 inches on the right and 
16.5 inches on the left.  The veteran had difficulty 
squatting due to a cracking sound over the right leg as well 
as pain.  The diagnosis was status post right knee surgery 
with x-rays showing osteoarthritis.  

VA medical records, dated in January and February 1993, note 
continued therapy and the issuance of a patellar support 
brace.

The report of a private orthopaedic consultation, dated in 
February 1993, notes the veteran complained of the right knee 
giving way and being painful, especially during squatting and 
certain activities.  Range of motion of the right knee was 
from 0 to 110 degrees.  There was tenderness over the medial 
portion of the knee on the condylar area.  There was 
stability to valgus and varus stressing.  There was a 
negative anterior and posterior drawer sign; and negative 
Lachman, Losee, and pivot shift.  Motor strength and 
neurovascular status were intact.  X-rays demonstrated some 
spurring of the distal femur and on the medial femoral 
condyle.  There was also evidence of a previous 
osteochondritis dissecans defect in the medial femoral 
condyle.  The impression was osteochondritis dissecans of the 
right knee with early osteoarthritis.  

A March 1993 VA rehabilitation medicine service record notes 
that flexion of the right knee was limited to 90 degrees and 
the veteran ambulated with a cane.

VA kinesiotherapy records, dated from February through May 
1993, note continued therapy.  The May 1993 record notes that 
the veteran continued to ambulate with a cane.  The record 
also indicates that the veteran was discontinued from his 
treatment orders.  An August 1993 VA clinical record notes 
that Motrin was prescribed.

The report of a May 1993 VA examination notes that the 
veteran was able to raise the right leg to 70 degrees.  There 
was no tenderness to touch of the knee scars.  The report 
indicates there was no soft tissue swelling or effusion.  The 
veteran was unable to squat due to his right knee condition.  
Flexion of the right knee was limited to 110 degrees.  The 
diagnosis was status post right knee injury with surgery.

A September 1993 private medical statement indicates that the 
veteran's right knee was in a pre-arthritic condition.

On VA examination in April 1999, the veteran's main complaint 
was pain in the knee, which increases with walking.  He also 
complained of occasional swelling, at which time extension 
would be less than full.  The veteran's gait was abnormal due 
to knee pain.  Flexion of the right knee was to 100 degrees 
and extension was to 0 degrees.  There was no instability, 
fluid in the joint, or quadriceps atrophy.  There was 
subpatellar crepitus on patellar grinding.  There was good 
heel and toe rising.  The diagnostic impression was that the 
veteran had mild degenerative arthritis of the knee with 
chondromalacia of the patella and capsulitis of the knee 
joint.  A report of VA x-rays, also dated in April 1999, 
notes an impression of minimal degenerative changes of the 
right knee.

II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that his right knee disability is worse than currently 
evaluated, and he has thus stated a well-grounded claim.

The veteran's VA treatment records have been associated with 
the file, and he has been accorded VA examinations.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

A rating decision in June 1986 granted service connection for 
"residuals, right knee with traumatic arthritis, PO [post 
operative]" with a noncompensable disability rating 
assigned.  A January 1993 rating decision reclassified the 
disability as "residual right knee injury status post 
drilling medial femoral condyle and subsequent arthroscopy 
for debridement of medial femoral condyle with lasar" and 
increased the disability rating to 10 percent.  The 10 
percent rating has remained in effect since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1999) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1999).

Pain on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(1999).

Disability due to arthritis is rated based on limitation of 
motion of the joint affected.  Where the limitation of motion 
of the joint involved is noncompensable, a 10 percent rating 
is appropriate for each major joint or group of minor joints 
affected by limitation of motion.  Where there is no 
limitation of motion and X-ray evidence of involvement of two 
or more major joints, or two of more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent rating 
is warranted.  Where there is no limitation of motion and X-
ray evidence of involvement of two of more major joints or 
two of more minor joint groups, a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Under the criteria of Diagnostic Code 5256, entitled "Knee, 
ankylosis of," a 30 percent disability rating is warranted 
for ankylosis at a favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  A 40 percent rating 
is warranted for ankylosis in flexion between 10 and 20 
degrees, and a 50 percent rating is warranted for ankylosis 
in flexion between 20 and 45 degrees.  A 60 percent rating is 
appropriate for extremely unfavorable ankylosis in flexion at 
45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1999).

Where there is recurrent subluxation or lateral instability, 
a 10 percent disability is warranted for slight symptoms, a 
20 percent rating is appropriate for moderate symptoms, and a 
30 percent rating for severe symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

Under the criteria of Diagnostic Code 5258, a 20 percent 
disability rating is warranted for dislocation of the 
semilunar cartilage with frequent periods of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (1999).

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

There is no evidence in the record of ankylosis of the right 
knee.  Accordingly, the provisions of Diagnostic Code 5256 
are not applicable to rating the veteran's disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1999).

A December 11, 1992, VA clinical record indicates 
varus/valgus anterior drawer was stable.  Additionally, while 
the February 1993 private orthopaedic consultation report 
notes the veteran complained of the right knee giving way, 
there was stability to valgus and varus stressing.  There was 
also a negative anterior and posterior drawer sign; and 
negative Lachman, Losee, and pivot shift.  The April 1999 VA 
examination report also indicates there was no instability.  
Therefore, there was no subluxation of instability of the 
knee.  Accordingly, the provisions of Diagnostic Code 5257 
are not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).

None of the medical evidence of record shows that there is 
dislocation of the semilunar cartilage.  Therefore, the 
criteria of Diagnostic Code 5258 are not applicable.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (1999).

The October 1992 VA treatment note shows right knee flexion 
was to 95 degrees, the November 1992 VA physical therapy 
evaluation record notes right knee flexion was to 125 
degrees, and the December 1992 VA clinical record indicates 
flexion was to 135 degrees.  On only one report, the December 
1992 VA examination report, was right knee flexion limited as 
much as 50 degrees.  Additionally, the report of a February 
1993 private consultation notes that right knee flexion was 
to 110 degrees, the March 1993 VA record notes flexion was 
limited to 90 degrees, the May 1993 VA examination report 
indicates that flexion was limited to 110 degrees, and the 
April 1999 VA examination report indicates that flexion was 
limited to 100 degrees.  With the exception of the December 
1992 VA examination, all of these flexion values are greater 
than 60 degrees flexion required for a noncompensable 
disability rating due to limitation of flexion.  The 50 
degree limitation of flexion, anomalous as it is, does not 
amount to sufficient limitation of flexion to warrant a 10 
percent rating, which requires 45 degrees limitation.  It is 
also clear that limitation to that extent is not 
predominantly characteristic of the disability.  Accordingly, 
a disability rating greater than the currently assigned 10 
percent is not warranted due to limitation of flexion.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

The October 1992 VA treatment note shows full extension of 
the right knee and the November 1992 VA physical therapy 
evaluation record indicates that right knee extension was to 
5 degrees.  The December 1992 VA clinical record indicates 
extension was to 0 degrees, the February 1993 private 
consultation report notes that right knee extension was to 0 
degrees, and the April 1999 VA examination report indicates 
that extension was to 0 degrees.  All of these values are 
equal to or less than 5 degrees extension limitation required 
for a noncompensable disability rating due to limitation of 
flexion.  Accordingly, a disability rating greater than the 
currently assigned 10 percent is not warranted due to 
limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).

December 1992 VA x-rays indicate degenerative arthritis of 
the right knee and x-rays conducted in conjunction with the 
February 1993 private orthopedic consultation show early 
osteoarthritis.  Additionally, April 1999 VA x-rays show 
minimal degenerative changes.  This implicates the criteria 
of Diagnostic Code 5003 that are applicable to degenerative 
arthritis or osteoarthritis.  This Diagnostic Code requires 
that arthritis be rated based on limitation of motion.  As 
noted above, any limitation of flexion or extension is 
noncompensable.  However, the flexion motion shown in the 
medical evidence is less than full.  See 38 C.F.R. § 4.71, 
Plate II (1999).  Therefore, there was limitation of motion 
of the right knee for which a 10 percent disability rating is 
warranted under the criteria of Diagnostic Code 5003.  This 
is consistent with the currently assigned disability rating.  
38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 5003 (1999).

The October 1992 VA consultation report indicates that the 
veteran had a mildly antalgic gait and the November 1992 VA 
physical therapy record indicates that there was pain on 
flexion.  The December 1992 VA examination report indicates 
that there was pain on squatting and that pain in the right 
knee caused difficulty raising the leg.  The report of the 
February 1993 private orthopedic consultation indicates the 
veteran complained of pain in the knee and the May 1993 VA 
examination report indicates he was unable to squat due to 
the right knee.  The April 1999 VA examination report notes 
the veteran complained of knee pain and there was an abnormal 
gait due to pain in the knee.  Pain on motion and use is 
productive of disability and painful joints are entitled to 
at least the minimum compensable rating for the joint.  As 
noted above, the limitation of flexion and extension of the 
right knee is noncompensable under the criteria of Diagnostic 
Codes 5260 and 5261.  However, part of the criteria for 
finding limitation of motion due to arthritis is that there 
be evidence of painful motion.  Since there is medical 
evidence of painful motion, the minimal compensable 
disability rating for the knee is a 10 percent rating, and 
the limitation of motion due to arthritis is a 10 percent 
disability rating, the painful motion of the veteran's right 
knee warrants a 10 percent rating.  This is consistent with 
the 10 percent disability rating currently assigned.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (1999).

When evaluating a service-connected disability involving a 
joint rated on limitation of motion, adequate consideration 
must be given to whether the rating addresses functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  

As discussed above, the veteran's actual limitation of motion 
of the right knee would be noncompensable if evaluated under 
Diagnostic Codes 5260 and 5261.  His ten percent rating 
contemplates degenerative arthritis of one major joint, 
manifested by otherwise noncompensable limitation of motion 
accompanied by satisfactory evidence of pain.  The veteran 
has complained that the pain increases with walking, and the 
knee occasionally swells, causing him to lack full extension 
on those occasions.  In order for such pain on use to warrant 
a higher evaluation than the ten percent now assigned, there 
would have to be evidence that it resulted in flexion limited 
to 30 degrees, or extension limited to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The greatest limitation of extension that has ever been 
demonstrated is five degrees, which is not even arguably 
close to a limitation of extension required for a higher 
evaluation.  The greatest limitation of flexion that has ever 
been demonstrated is 50 degrees, on December 1992 VA 
examination a few months after surgery, which is likewise far 
from that required for a higher evaluation than 10 percent.  
Even that limitation appears to have been a rarity, as a 
clinical record a week before that examination showed range 
of motion from zero to 135 degrees for the right knee.

Furthermore, the veteran has no atrophy of the muscles, which 
might indicate inability to use them normally during flare-
ups.

Accordingly, the preponderance of the evidence is against 
finding that any compensably greater degree of disability 
results from pain on use or during flare-ups.

In a January 1993 statement, the veteran in essence requested 
that consideration should be given to granting an increased 
rating on an extraschedular basis.  The governing norm for 
consideration of an extraschedular evaluation is that the 
case present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  

There is no evidence in the claims file that the service 
connected right knee disability has caused repeated 
hospitalizations, marked interference with employment, or 
otherwise rendered application of the Schedule impractical, 
and neither the veteran nor the representative has submitted 
such evidence.  As noted above, the Schedule provides for 
greater disability ratings.  However, the veteran's right 
knee disability does not satisfy the criteria for a greater 
disability rating.  Accordingly, there is no basis for 
consideration of an extraschedular evaluation for the 
veteran's right knee disability.  38 C.F.R. § 3.321(b)(1) 
(1999); VAOPGCPREC 6-96.

The evaluation of the same disability under different 
diagnoses is to be avoided.  As noted, the veteran's right 
knee disability is currently rated as 10 percent disabling 
and a greater disability rating is not warranted.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased disability rating for a 
right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5256, 5287, 5258, 5260, 
5261 (1999).


ORDER

Entitlement to a disability rating greater than 10 percent 
for service-connected right knee disability is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

